Exhibit 23.1 Consent of Independent Registered Public Accounting Firm ARI Network Services, Inc. Milwaukee, Wisconsin We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-110104, 333-52176 and 333-156380) of ARI Network Services, Inc. of our report dated July 13, 2009, relating to the financial statements of Channel Blade Technologies Corporation (“Channel Blade”), which appear in this Form 8­K/A.Our report contains an explanatory paragraph regarding Channel Blade’s ability to continue as a going concern. Milwaukee, Wisconsin October
